 Case 2:21-cv-10107-SJM-KGA ECF No. 10, PageID.62 Filed 03/26/21 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


RENESHA HENDERSON,
                                          Case No. 2:21-cv-10107-SJM-KGA

       Plaintiff,                         HONORABLE STEPHEN J. MURPHY, III
v.

R & R CAR COMPANY LLC,

     Defendant.
_____________________________/

          JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       It is hereby stipulated and agreed by and between Plaintiff RENESHA

HENDERSON and Defendant, R&R CAR COMPANY LLC, pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(ii), that this action, inclusive of all claims asserted, or that could have been

asserted, by Plaintiff individually against Defendant, be, and the same hereby are,

dismissed in its entirety with prejudice, with each party bearing its own fees and costs.

       All claims of the putative class are hereby dismissed without prejudice.



Dated: March 26, 2021




                                               1
 Case 2:21-cv-10107-SJM-KGA ECF No. 10, PageID.63 Filed 03/26/21 Page 2 of 4



Respectfully submitted,



 By: /s/ Ignacio Hiraldo                  /s/ Stephen W. King (w/ permission)
 Ignacio Hiraldo, Esq.                    Stephen W. King (P56456)
 IJH Law                                  King and Murray, PLLC
 1200 Brickell Ave. Suite 1950            355 S. Old Woodward Ave., Ste 100
 Miami, FL 33131                          Birmingham, MI 48009
 E: IJhiraldo@IJhlaw.com                  E: Sking@kingandmurray.com
 T: 786-496-4469                          T: (248) 794-2396

 Attorney for Plaintiff                   Attorney for Defendant




                                      2
Case 2:21-cv-10107-SJM-KGA ECF No. 10, PageID.64 Filed 03/26/21 Page 3 of 4




                                     3
Case 2:21-cv-10107-SJM-KGA ECF No. 10, PageID.65 Filed 03/26/21 Page 4 of 4




                                     4
